Citation Nr: 0110435	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  98-14 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for high cholesterol.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran had active duty for training from November 9, 
1971 to March 22, 1972 and active duty from April 1972 to 
June 1981 and from February 1986 to July 1996.  In March 
1998, the New Orleans, Louisiana, Regional Office (RO), in 
pertinent part, denied service connection for hypertension.  
In April 1998, the veteran submitted a notice of 
disagreement.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 RO decision which 
determined that the veteran had not submitted a well-grounded 
claim of entitlement to service connection for high 
cholesterol and denied the claim.  In May 1998, the veteran 
submitted a notice of disagreement with the denial of service 
connection for high cholesterol.  In July 1998, the RO issued 
a statement of the case to the veteran and his accredited 
representative which addressed solely the issue of the 
veteran's entitlement to service connection for high 
cholesterol.  In July 1998, the veteran submitted a 
substantive appeal from the denial of service connection for 
high cholesterol.  In September 1998, the RO issued a 
statement of the case to the veteran and his accredited 
representative which addressed the issue of service 
connection for hypertension.  The veteran has been 
represented throughout this appeal by the American Legion.  

The Board observes that the veteran did not submit a 
substantive appeal from the denial of service connection for 
hypertension.  In February 2001, the Board notified the 
veteran in writing that neither a substantive appeal from the 
March 1998 denial of service connection for hypertension nor 
a request for an extension of time in which to file such a 
substantive appeal had been received.  The veteran was 
informed that he had sixty days in which to submit evidence 
and/or argument reflecting that a substantive appeal as to 
the issue of service connection for hypertension was 
perfected and/or to request a hearing on that matter.  The 
veteran apparently did not respond to the Board's notice.  
Therefore, the issue of the veteran's entitlement to service 
connection for hypertension is not before the Board for 
appellate consideration and will not be addressed below.  The 
decision is final.  It is not harmless error when the Board 
ignores jurisdictional thresholds.  McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  


REMAND

The veteran asserts on appeal that service connection is 
warranted for high 


cholesterol as the claimed disorder was diagnosed during 
active duty.  Initially, the Board observes that the RO 
denied the veteran's claim of entitlement to service 
connection for high cholesterol upon its determination that 
the claimed disorder was a laboratory finding for which 
service connection may not be granted in the absence of a 
diagnosed underlying disease and the veteran had therefore 
not submitted a well-grounded claim.  The statutes governing 
the adjudication of claims for Department of Veterans Affairs 
(VA) benefits have recently been amended so as to remove the 
requirement of the submission of a well-grounded claim.  The 
amended statutes direct that, upon receipt of a complete or 
substantially complete application, the VA shall notify the 
veteran of any information and any medical or lay evidence 
not previously provided to the VA that is necessary to 
substantiate his claim.  The VA shall make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A, 5107).  The veteran's claim for service connection has 
not been considered under the amended statutes.  Therefore, 
the claim must be returned to the RO.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The report of a February 1998 VA examination for compensation 
purposes indicates that the examiner advanced impressions of 
hypertension and hypercholesterolemia.  A review of the 
record does not reveal any competent evidence supporting the 
determination that high cholesterol (hypercholesteremia) 
represents a laboratory finding rather than a distinct 
disorder.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  
2.  The RO should then forward the 
veteran's claims file to the physician 
who conducted the February 1998 VA 
examination for compensation purposes.  
The physician should be requested to 
clarify whether the impression of 
hypercholesterolemia represents a 
distinct disorder or a laboratory 
finding.  If the examining physician is 
no longer employed by the VA, the veteran 
should be scheduled for an additional 
evaluation by a different physician.  

3.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for high cholesterol.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of 


law.  No inference should be drawn from it regarding the 
final disposition of the veteran's claim.  



		
	J. T. Hutcheson
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


